PER CURIAM.
Notice of appeal has been filed in this cause addressed to a decision of the District Court of Appeal, Second District, quashing an appeal from a trial court order denying a motion to vacate filed under Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix.
*836Upon consideration we conclude that there exist no grounds for invoking the jurisdiction of this Court under Section 4, Article V, of the Florida Constitution, F.S.A.
The cause is accordingly dismissed.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.